Citation Nr: 0711610	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain

INTRODUCTION

The veteran had service in the Army Reserves from 1974 to 
1996, with active service in August 1985 and from December 
1990 to January 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 

As will be discussed below, the Board finds that new and 
material evidence has been received for the claim of service 
connection for a psychiatric disorder, and it is therefore 
reopened.  The issue of entitlement to service connection is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied in November 1992.

2.  There is new evidence presented since November 1992 that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The November 1992 decision denying service connection for 
a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  

2.  Evidence received since November 1992 is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for the request to reopen.  The 
letter provided notice as to what general information was 
needed for the veteran to reopen and prove her claim and 
definitions of "new" and "material".  In November 2004, 
the AOJ sent a letter to the veteran informing her of the 
specific evidence needed to reopen her claim, in accord with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the June 
2005 letter postdates the initial adjudication, the claim was 
subsequently readjudicated, without taint from the previous 
decisions.  Although the veteran has not been provided with 
notice in accord with Dingess /Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); because this claim is being remanded, the VA 
will now have the opportunity to amend any errors as to 
notice.  Consequently, there is no further need to discuss 
compliance with the duties to notify and assist.

Service connection for a psychiatric disorder was denied in 
November 1992.  The November 1992 decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  

The November 1992 rating decision denied service connection 
because there was no evidence of in-service treatment and no 
evidence of a nexus between service and a psychiatric 
disorder.  Evidence submitted subsequent to the November 1992 
decision includes hospitalization records which report a 
diagnosis of "adjustment disorder with depression (chronic 
right wrist pain)," and a VA treatment record diagnosing the 
veteran with "depression sec[ondary] to [general medical 
condition].  The veteran is service-connected for a right 
wrist disability.  This evidence is both new and material as 
it supports the finding that the veteran has a psychiatric 
disorder secondary to her service-connected right wrist 
disability.  Consequently, the claim is reopened, and, to 
this extent only, the veteran's appeal is granted.  As will 
be discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the veteran's appeal.


ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a psychiatric 
disorder, the application to reopen the claim is granted.


REMAND

The veteran alleges that she was treated for psychiatric 
problems during service.  Service mental health records are 
sometimes stored separately from service medical records and 
it does not appear that the RO requested the veteran's 
service psychiatric records.  These records should be 
requested.  

The veteran should subsequently be scheduled for a VA 
examination.  If service mental health records are obtained, 
an opinion is needed as to whether the veteran's current 
psychiatric condition is related to service.  Additionally, 
the evidence of record indicates findings that the veteran's 
depression is "secondary to her general medical condition," 
and that her depression is due, at least in part, to chronic 
right wrist pain.  Service connection is currently in effect 
for a right wrist disability.  A VA examination is needed to 
determine if the veteran's psychiatric disability is 
secondary to the service-connected right wrist disability.  

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's service mental 
health records.

2.  A VA examination should be conducted 
to determine if it is at least as likely 
as not (a 50 percent or greater degree of 
probability) that the veteran's current 
psychiatric disorder is etiologically 
related to service or the service 
connected right wrist disability.  

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is not granted, the RO should 
issue a supplemental statement of the 
case and allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


